DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (WO 2007/066604) in view of Chan (US 2016/0076688).
As to claim 1, Akiyama discloses a hose connector repairing device comprising: a first hose member (4), a vehicle part (1a) including a first connecting segment, a first hose connector repairing element (3) including a first section having a chamber formed in said first section for engaging with said first connecting segment of said vehicle part (Fig. 1), and said first hose connector repairing element including a second section (barbed section) for engaging with said first hose member, said second section of said first hose connector repairing element including a compartment formed in said second section of said first hose connector repairing element (Fig. 2), a first tubular member (5) engaged into said compartment of said second section of said first hose connector repairing element for reinforcing said second section of said first hose connector repairing element.
Akiyama fails to teach that the vehicle part includes a second connecting segment, a second hose member and a second hose connector repairing element including a first section having a chamber formed in said first section of said second hose connector repairing element for engaging with said second connecting segment of said vehicle part, and said second for engaging with said second hose member, said second section of said second hose connector repairing element including a compartment formed in said second section of said second hose connector repairing element, and a second tubular member engaged into said compartment of said second section of said second hose connector repairing element for reinforcing said second section of said second hose connector repairing element.
However, Chan teaches a barbed fitting that can take various configurations, including a tee fitting (Fig. 3), an elbow fitting (Fig. 10) and a straight fitting (Fig. 9).  As is to be appreciated, each style of fitting, tee, elbow, or straight, can be selected to best suit a particular application for which the fitting is to be used.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Akiyama with one of a tee, elbow and straight fitting so as to best suit a particular application.  In making such a modification, Akiyama in view of Chan, teaches that the vehicle part includes a second connecting segment, a second hose member and a second hose connector repairing element including a first section having a chamber formed in said first section of said second hose connector repairing element for engaging with said second connecting segment of said vehicle part, and said second hose connector repairing element including a second section for engaging with said second hose member, said second section of said second hose connector repairing element including a compartment formed in said second section of said second hose connector repairing element, and a second tubular member engaged into said compartment of said second section of said second hose connector repairing element for reinforcing said second section of said second hose connector repairing element.
Examiner’s Note:
The term “vehicle part” has been interpreted as a part for a vehicle, and therefore only so requires a part that is capable of being used in or on a vehicle.

As to claim 2, Akiyama in view of Chan discloses the hose connector repairing device as claimed in claim 1, wherein said first section of said first hose connector repairing element includes an outer diameter no less than that of said second section of said first hose connector repairing element, and said chamber of said first section of said first hose connector repairing element is communicating with said compartment of said second section of said first hose connector repairing element.  Refer to Fig. 2 of Akiyama.

As to claim 3, Akiyama in view of Chan discloses the hose connector repairing device as claimed in claim 1, wherein said first section of said second hose connector repairing element includes an outer diameter no less than that of said second section of said second hose connector repairing 

As to claim 4, Akiyama in view of Chan discloses the hose connector repairing device as claimed in claim 1, wherein said first and said second connecting segments of said vehicle part (1a) are made of relatively harder materials, and said first sections of said first and said second hose connector repairing elements (3) are made of relatively softer materials.  Refer to Akiyama, wherein the cross-hatching of the vehicle part (1a) refers to metal, and that of the repair element (3) refers to plastic.

As to claim 5, Akiyama in view of Chan discloses the hose connector repairing device as claimed in claim 1, wherein said first and said second tubular members (5) are made of relatively harder materials (e.g. metal), and said first and said second hose members (4) are made of relatively softer materials (e.g. rubber, elastomer).



Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently 
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warren et al (US 2017/0191592) discloses a barbed polymeric fitting having a metallic reinforcement within the barbed section.

Lange (DE 43 08 367) discloses a barbed fitting having a socket with attachment means.
Schlein et al (DE 196 53 257) discloses a barbed fitting having a socket with attachment means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679